PER CURIAM.
Contending that the trial court failed to rule on her properly served motion for disqualification within 30 days as required by Florida Rule of Judicial Administration 2.330(j), petitioner seeks mandamus relief *1286in the form of an order compelling the lower tribunal clerk to reassign her case. Although the parties have stipulated to granting the relief sought, petitioner fails to show that, as contemplated by the rule, she has sought an order from the trial court directing the clerk to reassign the case. Making such a demand is required in order to establish an entitlement to this court’s intervention by writ of mandamus. See KKP Holdings, LLC v. Russell, 1 So.3d 1287 (Fla. 1st DCA 2009); see also Harrison v. Johnson, 934 So.2d 563 (Fla. 1st DCA 2006) (denying mandamus relief where petitioner had failed to bring motion for reassignment before the trial court in order to obtain a ruling). Accordingly, the petition for writ of mandamus is DENIED as premature.
PADOVANO, ROBERTS, and MARSTILLER, JJ., concur.